TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00583-CV



                                    J. C. and A. C., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee




                 FROM THE 35TH DISTRICT COURT OF MILLS COUNTY
        NO. 21-03-7259, THE HONORABLE CHERYLL MABRAY, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Appellants J.C. and A.C. filed their notices of appeal on September 9, 2022 and

September 19, 2022, respectively. The appellate record was complete on September 26, 2022,

making appellants’ briefs due on October 17, 2022. On October 17, 2022, counsel for appellants

filed a joint motion for extension of time to file appellants’ briefs.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Christopher Mitchell and

Scott S. Cooley to file appellants’ briefs no later than October 31, 2022. If the briefs are not filed

by that date, counsel may be required to show cause why they should not be held in contempt

of court.
              It is ordered on October 19, 2022.



Before Chief Justice Byrne, Justices Triana and Smith




                                               2